DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 6/24/2022, which are in response to USPTO Office Action mailed 3/24/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites evaluating the search results to determine a relationship between the set of content items and a set of data items, the set of data items including at least one of: a project, an individual, a group, or an organization; Which recites a step of determining a characteristic of certain types of data recited at a high degree of generality. The term “evaluating” is considered to be a concept performed in the human mind.
evaluating the set of content items and the set of data items to identify a time property associated with each content item in the set of content items and each data item in set of data items the set of data items including at least one of: a project, an individual, a group, or an organization; Which recites a step of determining a characteristic of certain types of data recited at a high degree of generality. The term “evaluating” is considered to be a concept performed in the human mind.
	This step recites a mental process applied to the field of computer techniques that can be performed manually. For example, a person may review a plurality of documents to determine a particular subject matter to which it is directed or other characteristics such as a publication date, author, etc.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a processor; and a memory communicatively coupled to the processor and storing instructions. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses detecting an input query and providing search results therein.
Claim 1 recites the following additional elements:
a processor; and a memory communicatively coupled to the processor and storing instructions. Which represent generic computer components employed to perform the method.
processing the input to identify a term; which encompasses a step of mere data gathering (e.g. obtaining an input is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
searching a data source using the term to identify search results, the search results comprising a set of content items associated with an entity, the set of content items including one or more documents or files; Which encompasses a step of mere data gathering (e.g. searching a data source is data gathering. Additionally, the limitation encompasses a step of selecting a particular data type to be manipulated (e.g. documents and files are types of data), both of these aspects represent insignificant extra-solution activity as described in MPEP 2106.05(g).
generating a time-based visualization comprising at least one content item from the set of content items, at least one data item from the set of data items, and a time associated with the time property, the at least one content item and the at least one data item being ordered based, at least in part, on the time property; which amounts to mere data gathering and outputting (e.g. generating a visualization is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
and providing for display on the user interface of the computing device, the time- based visualization. which amounts to mere data gathering and outputting (e.g. generating a visualization is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. “a processor”, “a memory communicatively coupled to the processor”. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
	The additional elements, taken either alone or in combination do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
processing the input to identify a term; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. the identified term is part of a search process which a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
searching a data source using the term to identify search results, the search results comprising a set of content items associated with an entity, the set of content items including one or more documents or files; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. searching a data source is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
generating a time-based visualization comprising at least one content item from the set of content items and at least one data item from the set of data items, the at least one content item and the at least one data item being ordered based, at least in part, on the property; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups, sorting information (e.g. ordering based on a property is a step of sorting information) as described in MPEP 2106.05(d)(II)(vi).
Therefore, the claim is ineligible.


Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the relationship corresponds to at least one of: composing a data item; editing a data item; collaborating on a data item; or providing comments about a data item.” which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. the relationship being a type of interaction or type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein the time property indicates a time period associated with each content item in the set of content items and each data item in set of data items.   which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. a time period is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: “wherein evaluating the set of content items and the set of data items further identifies a relevance property that is associated with a relevance score.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. the relevance score is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 5,
Claim 5 depends upon Claim 4, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein the relevance score is based, at least in part, on a distance between nodes in the data source.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. a node distance is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 6,
Claim 6 depends upon Claim 4, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: “wherein the relevance score is based, at least in part, on a determined subject matter associated with the data item.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. a subject matter associated with data is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 7 further recites the limitations of: “determining an order for the set of content items.” which encompasses a step related to a type of ordering (e.g. determining an order of items), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“determining an order for the set of content items.” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups, sorting information (e.g. ordering based on a property is a step of sorting information) as described in MPEP 2106.05(d)(II)(vi).





Regarding dependent claim 8,
Claim 8 depends upon Claim 7, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 8 further recites the limitations of: “instructions for altering a weight of the time property based, at least in part, on the determined order for the set of content items.” which encompasses a step of encompasses a step of mere data gathering by comprising receiving a value for an attribute (e.g. the weight), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 9,
Claim 9 depends upon Claim 1, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: “wherein the at least one data item is associated with an entity.” which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. an entity in a data storage system is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 10,
Claim 10 depends upon Claim 1, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 10 further recites the limitations of: “wherein the at least one data item is a content item.” which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. a piece of content is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding independent claim 19,
The claim recites determining an order of the set of content items; Which amounts to ordering a plurality of items. The term “determining” is considered to be an observation, evaluation or judgment which are considered concepts that can be performed in the human mind and can be practically performed by a person.
evaluating the search results to determine a relationship between the set of content items and a set of data items; Which recites a step of determining a characteristic of certain types of data recited at a high degree of generality. The term “evaluating” is considered to be a concept performed in the human mind.
wherein determining the relationship between the set of content items and the set of data items comprises traversing the content and data structure of a data source using a pattern matching technique; Which describes a step of using a pattern matching technique recited at a high degree of generality. The term “determining” is considered to be an observation, evaluation or judgment which are considered concepts that can be performed in the human mind and can be practically performed by a person. This step recites a mental process applied to the field of computer techniques that can be performed manually. For example, a person may be able to read a plurality of documents and determine matching characteristics and mentally determine a relationship based on said matching characteristics.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. “a computing device”. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses detecting an input query and providing search results therein.
Claim 19 recites the following additional elements: 
detecting an input provided in a user interface on a display of a computing device; which encompasses a step of mere data gathering (e.g. obtaining an input is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
searching a data source using the detected input to identify a set of content items, the set of content items including one or more documents or files; Which encompasses a step of mere data gathering (e.g. searching a data source is data gathering. Additionally, the limitation encompasses a step of selecting a particular data type to be manipulated (e.g. documents and files are types of data), both of these aspects represent insignificant extra-solution activity as described in MPEP 2106.05(g).
the relationship indicating a previous use of the set of content by or in relation to the set of data items, which amounts to merely selecting a particular type of data to be manipulated (e.g. previous use data is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
generating a time-based visualization of the set of content items, the time-based visualization including the order of the set of content items and the set of data items, wherein the order is based on a time period associated with each content item in the set of content items and each data item in set of data items; which amounts to mere data gathering and outputting (e.g. generating a visualization is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g). Additionally, the limitation recites a step related to a type of ordering (e.g. determining an order of items), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
and providing for display on the user interface of the computing device, the time-based visualization. which amounts to mere data gathering and outputting (e.g. generating a visualization for display is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. “a computing device”, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
	The additional elements, taken either alone or in combination do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
detecting an input provided in a user interface on a display of a computing device; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. detecting input is part of a search process which a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
searching a data source using the detected input to identify a set of content items, the set of content items including one or more documents or files; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. searching a data source is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
generating a time-based visualization of the set of content items, including the order of the set of content items, and the set of data items; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups, sorting information (e.g. ordering based on a property is a step of sorting information) as described in MPEP 2106.05(d)(II)(vi).
Therefore, the claim is ineligible.

Regarding dependent claim 20,
Claim 20 depends upon Claim 19, as such claim 20 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 20 further recites the limitations of: “wherein at least one data item in the set of data items is associated with an entity.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. an entity within the context of a digital storage system is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claims 2-10 and 20,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding claims 11-18,
	Claims 11-18 are analogous to the subject matter of claims 1-8 and are therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3-4, 6-7, 9-11, 13-14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadury et al. (US PGPUB No. 2020/0104332; Pub. Date: Apr. 2, 2020) in view of ZHANG et al. (US PGPUB No. 2019/0325000; Pub. Date; Oct. 24, 2019)
Regarding independent claim 1,
	Bhadury discloses a system, comprising: a processor; See Paragraph [0077], (Disclosing a method for managing interactions between content items presented to users of a digital magazine server. The steps, operations or processes may be performed by a computer processor for performing any or all of the steps, operations or processes.)
and a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: detecting an input in a user interface provided on a display of a computing device; See Paragraph [0042], (Disclosing a search module for receiving a search query from a user and retrieving content items from one or more sources based on the search query, i.e. detecting an input. ) Note [0019] wherein users interact with content items using an easily navigable interface presented via computing device. Note [0026] wherein users may provide input via keyboard.
processing the input to identify a term; See Paragraph [0042], (Disclosing a search module for receiving a search query from a user, i.e. processing the input to identify a term (e.g. processing the search query to identify which content to retrieve).)
searching a data source using the term to identify search results, the search results comprising a set of content items associated with an entity, the set of content items including one or more documents or files; See Paragraph [0042], (The search module is configured to search one or more data sources in response to the input search query, i.e. searching a data source using the term (e.g. the search query input) to identify search results. The system then retrieves content items having at least a portion of an attribute matching at least a portion of the search query, i.e. the search results comprising content items associated with an entity (e.g. the content item is associated with attributes that represent topics, characteristics, etc.) Note [0020] wherein content items may comprise textual articles, pictures, videos, products, user-generated content, advertisements and any other type of content capable of display within the context of a digital magazine, i.e. one or more documents or files.
evaluating the search results to determine a relationship between the set of content items and a set of data items; See Paragraph [0043], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. A search module is configured to index data about content items including user interaction information as well as user profile information. Search queries are compared to the information maintained in the index to identify content items for presentation to a user, i.e. evaluating search results to determine a relationship between a set of content items (e.g. the content retrieved) and a set of data items (e.g. the content that is indexed along with user interaction information.)
evaluating the set of content items and the set of data items to identify a time property associated with each content item in the set of content items and each data item in set of data items the set of data items including at least one of: a project, an individual, a group, or an organization; See Paragraph [0030], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. User profiles may be related to businesses or organizations. An entity may post information about itself or its products or provide other content items associated with the entity to users of the digital magazine server, i.e. each data item in set of data items the set of data items including at least one of: a project, an individual, a group, or an organization.) See Paragraph [0034], (A connection generator component may retrieve temporal information associated with user interactions with content items including user interaction within a specified time interval, i.e. a time property associated with each content item in the set of content items.)
the relationship indicating a previous use of the set of content by or in relation to the set of data items; See Paragraph [0069], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. The system may maintain characteristics of a user including prior interactions with content items by a user.) Note [0071] wherein topic models may be generated based on characteristics of a content item including prior interactions with content items by the user, i.e. a relationship indicating a previous use of the set of content in relation to the set of data items.
Bhadury does not disclose generating a time-based visualization comprising at least one content item from the set of content items, at least one data item from the set of data items, and a time associated with the time property, the at least one content item and the at least one data item being ordered based, at least in part, on the time property
and providing for display on the user interface of the computing device, the time- based visualization.
ZHANG discloses generating a time-based visualization comprising at least one content item from the set of content items, at least one data item from the set of data items, and a time associated with the time property, the at least one content item and the at least one data item being ordered based, at least in part, on the time property; See FIG. 2 and Paragraph [0189], (Disclosing a system for providing information related to a travel destination in a search time period. The method includes generating and displaying a variation tendency chart as illustrated in FIG. 2. The graph visualization representing trends over time, i.e. trend data representing a set of data items, expressed in months, i.e. the time axis representing a time associated with a time property. The interface comprises a plurality of travel destinations retrieved responsive to the user input in search input box 202. In the example provided, a user has entered "Japan" and received a listing of popular cities 204(1)-204(4). Tokyo 204(1) and the month of August are highlighted which provides information seen on the bottom portion of the interface, i.e. at least one content item from the set of content items.) Note [0154] wherein time periods may be represented in terms of days, months, etc. such that the visualization may be generated at a desired granularity.
and providing for display on the user interface of the computing device, the time- based visualization. See FIG. 2, (FIG. 2 represents a graphical user interface displayed on a client terminal, i.e. providing for display the time-based visualization.)
Bhadury and ZHANG are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhadury to include the method of generating tendency graphs in response to user queries as disclosed by ZHANG. Paragraph [0189] of ZHANG discloses that the graphical visualizations of object attribute information provides an intuitive visual perception of information. This represents an improvement in user experience by providing easily digestible information that a person can use to make informed decisions.



Regarding dependent claim 3,
As discussed above with claim 1, Bhadbury-ZHANG discloses all of the limitations.
ZHANG discloses the step wherein the time property indicates a time period associated with each content item in the set of content items and each data item in set of data items. See FIG. 2 and Paragraph [0189], (The graph visualization representing trends over time, i.e. trend data representing a set of data items, expressed in months, i.e. the time axis representing a time associated with a time property. The interface comprises a plurality of travel destinations retrieved responsive to the user input in search input box 202. In the example provided, a user has entered "Japan" and received a listing of popular cities 204(1)-204(4). Tokyo 204(1) and the month of August are highlighted which provides information seen on the bottom portion of the interface.) Note [0154] wherein time periods may be represented in terms of days, months, etc. such that the visualization may be generated at a desired granularity, i.e. the time property indicates a time period associated with each content item in the set of content items and each data item in the set of data items.
The examiner notes that for the graph visualization, each relevant city (e.g. content item) has trend data (e.g. data of a data set) associated with a particular time interval (e.g. the time property).
Bhadury and ZHANG are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhadury to include the method of generating tendency graphs in response to user queries as disclosed by ZHANG. Paragraph [0189] of ZHANG discloses that the graphical visualizations of object attribute information provides an intuitive visual perception of information. This represents an improvement in user experience by providing easily digestible information that a person can use to make informed decisions.

Regarding dependent claim 4,
As discussed above with claim 1, Bhadury-ZHANG discloses all of the limitations.
Bhadbury further discloses the step wherein evaluating the set of content items and the set of data items further identifies a relevance property that is associated with a relevance score. See Paragraph [0041], (An interaction model determines the relevance of a particular content item for a user based on characteristics of both the user and the content item, i.e. content properties are associated with a relevance score.) See Paragraph [0055], (The relevance metric for a content item is determine from characteristics of users and interactions by users with the content items as well as characteristics of the content item, i.e. the relevance metric is a function of content data (e.g. the set of content items) and user information in addition to interaction metrics (e.g. the set of data items).)


Regarding dependent claim 6,
As discussed above with claim 4, Bhadbury-ZHANG discloses all of the limitations.
Bhadbury further discloses the step wherein the relevance score is based, at least in part, on a determined subject matter associated with the data item. See Paragraph [0041], (Content recommendations are improved by generating a combined model from the topic model and interaction model wherein the topic model comprises topics associated with content items based on characteristics of said content items and characteristics of digital magazines including content items, i.e. relevance scores are based on determined subject matter associated with the data items (e.g. topics associated with content items are subject matter).)

Regarding dependent claim 7,
As discussed above with claim 1, Bhadbury-ZHANG discloses all of the limitations.
Bhadury further discloses the method further comprising determining an order for the set of content items. See Paragraph [0041], (Content items retrieved by the search query are presented in an order based on rankings of the individual content items, i.e. determining an order for the set of content items.)


Regarding dependent claim 9,
As discussed above with claim 1, Bhadbury-ZHANG discloses all of the limitations.
ZHANG further discloses the step wherein the at least one data item is associated with an entity. See FIG. 2 and Paragraph [0189], (The method includes generating and displaying a variation tendency chart as illustrated in FIG. 2. The graph visualization of FIG. 2 represents trends over time, i.e. trend data representing a set of data items associated with an entity (e.g. trend information relating to particular cities in japan 204(1)-204(N) (entities).)

Regarding dependent claim 10,
As discussed above with claim 1, Bhadbury-ZHANG discloses all of the limitations.
ZHANG further discloses the step wherein the at least one data item is a content item. See Paragraph [0016], (The variation tendency chart represents prices of tickets to a particular city related ted to an input search query as illustrated in FIG. 2a.)





Regarding independent claim 11,
Bhadury discloses a method, comprising: receiving a visualization request; See Paragraph [0042], (Disclosing a method for managing interactions between content items presented to users of a digital magazine server. The system comprising a search module for receiving a search query from a user and retrieving content items from one or more sources based on the search query, i.e. receiving a visualization request.) Note [0019] wherein users interact with content items using an easily navigable interface presented via computing device.
searching a data source using the visualization request to identify search results, the search results comprising a set of content items associated with an entity, the set of content items including one or more documents or files; See Paragraph [0042], (The search module is configured to search one or more data sources in response to the input search query, i.e. searching a data source using the term (e.g. the search query input) to identify search results. The system then retrieves content items having at least a portion of an attribute matching at least a portion of the search query, i.e. the search results comprising content items associated with an entity (e.g. the content item is associated with attributes that represent topics, characteristics, etc.) Note [0020] wherein content items may comprise textual articles, pictures, videos, products, user-generated content, advertisements and any other type of content capable of display within the context of a digital magazine, i.e. one or more documents or files.


evaluating the search results to determine a relationship between the set of content items and a set of data items, the set of data items including at least one of: a project, an individual, a group, or an organization, See Paragraph [0030], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. User profiles may be related to businesses or organizations. An entity may post information about itself or its products or provide other content items associated with the entity to users of the digital magazine server, i.e. each data item in set of data items the set of data items including at least one of: a project, an individual, a group, or an organization.) See Paragraph [0034], (A connection generator component may retrieve temporal information associated with user interactions with content items including user interaction within a specified time interval, i.e. a time property associated with each content item in the set of content items.)
the relationship indicating a previous use of the set of content by or in relation to the set of data items; See Paragraph [0069], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. The system may maintain characteristics of a user including prior interactions with content items by a user.) Note [0071] wherein topic models may be generated based on characteristics of a content item including prior interactions with content items by the user, i.e. a relationship indicating a previous use of the set of content in relation to the set of data items.
evaluating the set of content items and the set of data items to identify a time property associated with each content item in the set of content items and each data item in set of data items, See Paragraph [0030], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. User profiles may be related to businesses or organizations. An entity may post information about itself or its products or provide other content items associated with the entity to users of the digital magazine server, i.e. each data item in set of data items the set of data items including at least one of: a project, an individual, a group, or an organization.) See Paragraph [0034], (A connection generator component may retrieve temporal information associated with user interactions with content items including user interaction within a specified time interval, i.e. a time property associated with each content item in the set of content items.)
wherein identifying the time property comprises using an artificial intelligence system to analyze information indicating prominent content items in the set of content items and prominent data items in the set of data items; See Paragraph [0056], (The digital magazine server is configured to train the combined model using alternating least squares and Gibbs Sampling and stores the trained combined model for application to content items, i.e. analyze information indicating prominent content items in the set of content items and prominent data items in the set of data items. The combined model comprises information about user interactions with content items and is further used to determine additional content that might be relevant to said user interaction data, i.e. the content items of the combined model are prominent data.) 
The examiner notes that alternating least squares (ALS) and Gibbs Samplings are known algorithms in the field of Machine Learning, i.e. an artificial intelligence system.
Bhadury does not disclose generating a time-based visualization comprising at least one content item from the set of content items, at least one data item from the set of data items, and a time associated with the time property, the at least one content item and the at least one data item being ordered based, at least in part, on the time property; 
and providing for display on the user interface of the computing device, the time- based visualization.
ZHANG discloses generating a time-based visualization comprising at least one content item from the set of content items, at least one data item from the set of data items, and a time associated with the time property, the at least one content item and the at least one data item being ordered based, at least in part, on the time property; See FIG. 2 and Paragraph [0189], (Disclosing a system for providing information related to a travel destination in a search time period. The method includes generating and displaying a variation tendency chart as illustrated in FIG. 2. The graph visualization representing trends over time, i.e. trend data representing a set of data items, expressed in months, i.e. the time axis representing a time associated with a time property. The interface comprises a plurality of travel destinations retrieved responsive to the user input in search input box 202. In the example provided, a user has entered "Japan" and received a listing of popular cities 204(1)-204(4). Tokyo 204(1) and the month of August are highlighted which provides information seen on the bottom portion of the interface, i.e. at least one content item from the set of content items.) Note [0154] wherein time periods may be represented in terms of days, months, etc. such that the visualization may be generated at a desired granularity.
and providing for display on the user interface of the computing device, the time- based visualization. See FIG. 2, (FIG. 2 represents a graphical user interface displayed on a client terminal, i.e. providing for display the time-based visualization.)
Bhadury and ZHANG are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhadury to include the method of generating tendency graphs in response to user queries as disclosed by ZHANG. Paragraph [0189] of ZHANG discloses that the graphical visualizations of object attribute information provides an intuitive visual perception of information. This represents an improvement in user experience by providing easily digestible information that a person can use to make informed decisions.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 19,
	Bhadury discloses a method, comprising: detecting an input provided in a user interface on a display of a computing device; See Paragraph [0069], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. The system may maintain characteristics of a user including prior interactions with content items by a user.) Note [0071] wherein topic models may be generated based on characteristics of a content item including prior interactions with content items by the user, i.e. a relationship indicating a previous use of the set of content in relation to the set of data items.
searching a data source using the detected input to identify a set of content items, the set of content items including one or more documents or files; See Paragraph [0042], (The search module is configured to search one or more data sources in response to the input search query, i.e. searching a data source using the term (e.g. the search query input) to identify search results. The system then retrieves content items having at least a portion of an attribute matching at least a portion of the search query, i.e. the search results comprising content items associated with an entity (e.g. the content item is associated with attributes that represent topics, characteristics, etc.) Note [0020] wherein content items may comprise textual articles, pictures, videos, products, user-generated content, advertisements and any other type of content capable of display within the context of a digital magazine, i.e. one or more documents or files.

determining an order of the set of content items; See Paragraph [0041], (Content items retrieved by the search query are presented in an order based on rankings of the individual content items, i.e. determining an order for the set of content items.)
evaluating the search results to determine a relationship between the set of content items and a set of data items, the set of data items including at least one of: a project, an individual, a group, or an organization, See Paragraph [0030], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. User profiles may be related to businesses or organizations. An entity may post information about itself or its products or provide other content items associated with the entity to users of the digital magazine server, i.e. each data item in set of data items the set of data items including at least one of: a project, an individual, a group, or an organization.) See Paragraph [0034], (A connection generator component may retrieve temporal information associated with user interactions with content items including user interaction within a specified time interval, i.e. a time property associated with each content item in the set of content items.)
the relationship indicating a previous use of the set of content by or in relation to the set of data items, See Paragraph [0069], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. The system may maintain characteristics of a user including prior interactions with content items by a user.) Note [0071] wherein topic models may be generated based on characteristics of a content item including prior interactions with content items by the user, i.e. a relationship indicating a previous use of the set of content in relation to the set of data items.
wherein determining the relationship between the set of content items and the set of data items comprises traversing the content and data structure of a data source using a pattern matching technique; See Paragraph [0070]-[0071], (The digital magazine server trains the interaction model based on prior user interactions with content items previously presented to users by the digital magazine server by applying a label to a previously presented content item. Selection of content items for a user involves training a combined model based on the topic model and interaction model wherein the interaction model comprises data about prior interactions with content items. The interaction model may be trained using any suitable training method, i.e. the trained interaction model determines the relationship between content items by traversing content items and labelling according to recorded user interactions, i.e. a pattern matching technique for matching interaction patterns to content via a label.)
	Bhadury does not disclose generating a time-based visualization of the set of content items, the time-based visualization including the order of the set of content items and the set of data items, wherein the order is based on a time period associated with each content item in the set of content items and each data item in set of data items; 
and providing for display on the user interface of the computing device, the time-based visualization.
ZHANG discloses generating a time-based visualization of the set of content items, the time-based visualization including the order of the set of content items and the set of data items, wherein the order is based on a time period associated with each content item in the set of content items and each data item in set of data items; See FIG. 2 and Paragraph [0189], (Disclosing a system for providing information related to a travel destination in a search time period. The method includes generating and displaying a variation tendency chart as illustrated in FIG. 2, i.e. generating a data visualization. The graph visualization representing trends over time, i.e. trend data representing a set of data items, expressed in months, i.e. the time axis representing a time period. 
In the example provided, a user has entered "Japan" and received a listing of popular cities 204(1)-204(4). Tokyo 204(1) and the month of August are highlighted which provides information seen on the bottom portion of the interface, i.e. at least one content item from the set of content items.) Note [0154] wherein time periods may be represented in terms of days, months, etc. such that the visualization may be generated at a desired granularity.
The examiner notes that the variation tendency chart that represents trend information for a plurality of cities in japan is organized by other of months, i.e. the order is based on a time period associated with each content item (e.g. ordered by months associated with trend data for each city during each month.)
and providing for display on the user interface of the computing device, the time-based visualization. See FIG. 2, (FIG. 2 represents a graphical user interface displayed on a client terminal, i.e. providing for display the time-based visualization.)
Bhadury and ZHANG are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhadury to include the method of generating tendency graphs in response to user queries as disclosed by ZHANG. Paragraph [0189] of ZHANG discloses that the graphical visualizations of object attribute information provides an intuitive visual perception of information. This represents an improvement in user experience by providing easily digestible information that a person can use to make informed decisions.


Regarding dependent claim 20,
As discussed above with claim 19, Bhadury-ZHANG discloses all of the limitations.
ZHANG further discloses the step wherein at least one data item in the set of data items is associated with an entity. See FIG. 2 and Paragraph [0189], (The method includes generating and displaying a variation tendency chart as illustrated in FIG. 2. The graph visualization of FIG. 2 represents trends over time, i.e. trend data representing a set of data items associated with an entity (e.g. trend information relating to particular cities in japan 204(1)-204(N) (entities).)

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadury in view of ZHANG as applied to claim 1 above, and further in view of Shukla et al. (US PGPUB No. 2020/0133967; Pub. Date: Apr. 30, 2020).
Regarding dependent claim 2,
As discussed above with claim 1, Bhadury-ZHANG discloses all of the limitations.
Bhadury-ZHANG does not disclose the step wherein the relationship corresponds to at least one of: composing a data item; editing a data item; collaborating on a data item; or providing comments about a data item.
Shukla discloses the step wherein the relationship corresponds to at least one of: composing a data item; editing a data item; collaborating on a data item; or providing comments about a data item. See Paragraph [0239], (Disclosing a method for determining query terms associated with a set of documents. The method includes a graph data store of a search and feed system where relationships are represented by a directed graph. Links/relationships may then represent meta data associated with links such as tweet text, comments on a post/web page or other online comments linking to online content/documents, i.e. providing comments about a data item, anchor/web links, and/or other links /relationships to represent in near real-time content and relationships observed in the online world.).
Bhadury, ZHANG and Shukla are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhadury-ZHANG to include the method of representing relationships as content interactions such as comments as described by Shukla. Doing so would allow the system to obtain action information about content in order to determine relationships at the moment of searching for related content, thus allowing users to obtain content based on interactions as opposed to merely keywords.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.


Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadury in view of ZHANG as applied to claim 4 above, and further in view of Rapaport et al. (US PGPUB No. 2010/0205541; Pub. Date: Aug. 12, 2010).
Regarding dependent claim 5,
As discussed above with claim 4, SHIN- Bhadbury discloses all of the limitations.
SHIN- Bhadbury does not disclose the step wherein the relevance score is based, at least in part, on a distance between nodes in the data source.
Rapaport discloses the step wherein the relevance score is based, at least in part, on a distance between nodes in the data source. See Paragraph [0102], (Distance graphs are formed between users which represent preferences corresponding to relationships between entities in the graph, i.e. a property representing a distance between nodes in the data source.).
Bhadury, ZHANG and Rapaport are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhadury-ZHANG to include the use of distance graphs between entities as scores that affect how users interact with content as disclosed by Rapaport. Doing so would allow users to further tailor search results according to how relevant a certain attribute or entity is to them, thereby providing more useful content to the user.



Regarding dependent claim 15,
The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadury in view of ZHANG as applied to claim 7 above, and further in view of Cottrell (US PGPUB No. 2008/0091586; Pub. Date: Apr. 17, 2008)
Regarding dependent claim 8,
As discussed above with claim 7, Bhadury-ZHANG discloses all of the limitations.
Bhadury-ZHANG does not disclose the method further comprising instructions for altering a weight of the property based, at least in part, on the determined order for the set of content items.
Cottrell discloses the method further comprising instructions for altering a weight of the time property based, at least in part, on the determined order for the set of content items. See FIG. 2A and Paragraph [0046], (The method illustrated in FIG. 2a comprises step 225 of assigning a time weight parameter for a set of purchase orders. At step 245, the weights may be optionally adjusted based on observations relating to market conditions and trends.
Bhadury¸ ZHANG and Cottrell are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhadury-ZHANG to include the method of weighting time-related properties as disclosed by Cottrell. Doing so would allow users to manually manage 

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a method or process and is rejected under similar rationale.

Response to Arguments
Applicant's arguments regarding the rejection of claims 1-20 under 35 USC 101 have been fully considered,
The examiner has considered applicant’s arguments, however the claims still present the abstract idea of a mental process performed by generic computer components (e.g. “a system comprising: a processor; and a memory…”; “a computing device”). The limitations of claims 1-10 and 19-20 both individually and as a whole represent an abstract idea and extra-solution activity as described above.
The rejection has been updated to reflect the new claim language presented in Applicant’s amendments filed 6/24/2022.

Applicant’s arguments with respect to claim(s) 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159